Election/Restriction
Part 1 of the requirement:
	Restriction to one of the following inventions is required under 35 U.S.C. § 121:
	Group I:	Claims 1-11, drawn to an accessory with a cap topper or a cap topper, classified in B65D 81/366 and A61K 2800/874 and others.
	Group II:	Claims 12-17, drawn to a sunscreen, classified in A45D 34/041 and others.

	The inventions are distinct, each from the other because of the following reasons:
	Inventions I and II are independent and distinct because there is no relationship between the accessory with the cap topper or the cap topper and the sunscreen for the purpose of restriction since either the accessory with the cap topper or the cap topper and the sunscreen can be used by itself.  At most, the claims appear to be directed to independent features which may be usable together, but the final product such as the accessory with the cap topper or the cap topper and the sunscreen are independent and distinct from each other.
	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

In the event that the applicant elects the Group I, an additional restriction is required as set forth below:
Part 2 of the requirement:
	Restriction to one of the following inventions is required under 35 U.S.C. § 121:
	Group III:	Claims 1-7, drawn to a combination of the accessory with the cap topper, classified in B65D 81/366 and others.
Group IV:	Claims 8-11, drawn to a subcombination of the cap topper, classified in Class A61K 2800/874 and others.

	The inventions are distinct, each from the other because of the following reasons:
	Inventions III and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination as claimed does not require the cap topper includes a body portion comprises the 
	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because by their different classification and because they are capable of separate manufacture, use and sale, restriction for examination purposes as indicated is proper.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LUAN K BUI/
Primary Examiner, Art Unit 3736